Citation Nr: 1414288	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with history of schizophrenia, undifferentiated type.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (stroke), to include as secondary to service-connected PTSD with history of schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The probative and competent evidence of record fails to demonstrate that the Veteran's hypertension was diagnosed during service, was diagnosed to a compensable degree within one year of separation from service, is etiologically-related to any event, injury or disease of service, or was caused or aggravated any service-connected disability.

2.  The probative and competent evidence of record fails to demonstrate that the Veteran's cerebrovascular accident was diagnosed during service, was diagnosed to a compensable degree within one year of separation from service, is etiologically-related to any event, injury or disease of service, or was caused or aggravated any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA satisfied the notification requirements of the VCAA by means of letters dated in September 2010 and November 2011 which afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claims on a direct and secondary basis and of the division of responsibility between himself and VA for obtaining the required evidence.  The September 2010 letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records, as well as the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that a VA examination is not warranted in this case, as there is no competent lay or medical evidence to suggest that either the Veteran's hypertension or residuals of cerebrovascular accident is the result of active duty service or a service-connected disability.  Rather, the only suggested relationship between the claimed disorders and active duty service and/or his service-connected psychiatric disorder comes from the Veteran himself.  The Veteran has stated that he was not diagnosed as having hypertension or a stroke during service.  Rather, he has stated that he was first diagnosed with these disabilities in November 2009, more than 35 years after his separation from service.  As discussed in more detail below, the Veteran's lay statements relating his claimed disabilities to active service or his service-connected psychiatric disability are not competent, and no medical evidence has been submitted supporting such a proposition.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

Further, as noted above, in January 2014, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

In short, the Board has carefully considered the provisions of the VCAA and finds that the development of the claim has been consistent with such provisions.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Additionally, service connection for certain chronic diseases, such as hypertension and brain hemorrhage, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current hypertension and CVA did not actually begin during active service, but are the result of some incident of service.  Alternatively, he claims that they are secondary to his service-connected PTSD with history of schizophrenia.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).

As an initial matter, the Board observes that the Veteran's service treatment reports are void of complaints of symptomatology suggestive of, treatment for, or a diagnosis of hypertension or a CVA.  During his March 1971 separation examination, his blood pressure readings were 130/72, 126/76 and 136/80.  

The first available post-service treatment reports of record is a hospital summary from April 1972, when the Veteran was admitted for schizophrenia.  However, there is no indication that he was found to have hypertension or a CVA at that time, and it was noted that routine laboratory tests were within normal limits.

The next, relevant post-service treatment records are private hospital reports from Carolina Pines Medical Center, which show that the Veteran was admitted in November 2009.  At that time, the Veteran stated that he had no primary care physician and that he had not been going to the doctor because he was healthy.  He denied any past medical history.  The relevant diagnoses at this time were hypertensive urgency and old cerebrovascular accident.  It was noted that his blood pressure was quite elevated and he reported being on no medication.  The discharge diagnosis was acute cerebrovascular accident of the corona radiate.  

VA Medical Center (VAMC) reports, beginning in January 2010 show that the Veteran was prescribed medication for hypertension at this time.  

Despite the fact that the Veteran has been shown to have hypertension and residuals of a cerebrovascular accident, there is no competent and credible evidence associating his hypertension or residuals of a CVA with military service or service-connected PTSD with history of schizophrenia.

As noted above, the Veteran does not contend, nor does the evidence show, that he was diagnosed with hypertension or a CVA during service or within the first post-service year.  Rather, he has stated that he was first diagnosed with these conditions in November 2009, more than 35 years after his separation from service.  In addition, he has not reported experiencing any symptoms of hypertension or a CVA during service and continuing since service.  His private treatment records in November 2009 indicate that he denied any prior medical history of or treatment for hypertension or a CVA.  

The Veteran has stated that he believes that his hypertension and CVA are related to his active service or to his service-connected PTSD with history of schizophrenia.  The Board has considered the Veteran's statements and testimony concerning the etiology of his disorders.  The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of his current hypertension or cerebrovascular accident.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, although the Board acknowledges the Veteran's belief that his current disease and symptomatology are the result of military service or his service-connected disability, his statements and testimony in this regard are not deemed competent.  No competent medical evidence has been provided showing that his hypertension and/or CVA had their onset during service or are related to any incident of service, or were caused or aggravated by his service-connected PTSD with history of schizophrenia.  To the extent that the Veteran claims that his CVA was caused or aggravated by his hypertension, this claims fails as a matter of law because the Veteran is not service connected for hypertension.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims on a direct, presumptive and secondary basis.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD with history of schizophrenia, undifferentiated type, is denied.

Entitlement to service connection for cerebrovascular accident, to include as secondary to PTSD with history of schizophrenia, undifferentiated type, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


